Citation Nr: 0119691	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond August 31, 1996 based on 
convalescence for a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted a temporary total rating under 38 C.F.R. § 4.30 from 
February 3, 1996 to July 31, 1996.  Subsequent to the filing 
of the substantive appeal, in October 1997, the RO granted an 
extension through August 31, 1996.  


FINDINGS OF FACT

1.  In February 1996, the veteran underwent arthroscopic 
irrigation and debridement of right total knee arthroplasty 
to repair an infected total right knee arthroplasty.  

2.  In June 1996, the veteran underwent irrigation and 
debridement of the right knee and removal of infected total 
knee implant and reimplantation of implants after 
sterilization and application of antibiotic impregnated bone 
cement.

3.  By rating decision of January 1997, the RO determined 
that entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 had been established from February 3, 1996 
to July 31, 1996, and later in October 1997, the RO 
determined that the veteran was entitled to an extension 
through August 31, 1996.  

4.  The veteran did not have severe postoperative residuals 
such as incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, beyond August 31, 1996. 

CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating based on convalescence for a period beyond August 31, 
1996 for treatment of a service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was admitted to a VA facility in February 1996 
for treatment of an infection of a right total knee 
replacement which had been performed in 1994.  At that time, 
it was decided that the knee would be left intact.  Under 
arthroscopy, the knee was irrigated and drained.  A Groshong 
catheter was inserted into the right subclavian due to the 
need for a long-term antibiotic.  The veteran was placed on 
intravenous antibiotics.  Social work was consulted for 
arrangement for a nurse from the Visiting Nurse Association 
(VNA) and home antibiotics, but the veteran left the hospital 
against medical advice and before VNA arrangements were 
finalized.  However, arrangements were made for home therapy 
as well as follow-up with the orthopedic clinic and 
infectious disease service.  

In June 1996, the veteran was admitted for treatment due to 
the exacerbation of the infected knee.  It was noted that the 
veteran had been doing well for the past three months, and 
went away for a weekend without his antibiotics and developed 
an acute temperature up to 103 degrees.  His right knee was 
swollen and he was unable to walk.  Three days prior to his 
admission, he was restarted on antibiotics with a decrease in 
the temperature.  The swelling, however, was unchanged and he 
could no longer ambulate.  At that time, the veteran was 
unemployed.  On admission, purulent fluid was drained from 
the knee and sent for a culture which came back as rare 
staphylococcus aureus.  The veteran's infected right knee 
replacement was removed and sterilized implants with 
antibiotic impregnated bone cement were re-implanted.  

At discharge from the hospital it was indicated that the 
veteran had been doing well since then and that his physical 
therapy was going well.  He was to continue with the 
intravenous antibiotics at home through VNA.  It was further 
noted that he was to follow up with the orthopedic service 
for removal of the staples after one week, and for an 
evaluation of the wound with the infectious disease service.  
He was discharged home in stable condition.  

VA records reflect follow-up visits made in July 1996.  On 
July 26, 1996, the examiner noted that there were no 
complaints.  The knee demonstrated a full range of motion and 
was stable.  The examiner noted that the joint spaces were 
maintained.  It was mentioned that a revision of the 
bilateral total knee replacement was scheduled for August 27, 
1996.  A fee basis evaluation report, dated July 26, 1996, 
shows that the veteran was in need of home infusion therapy, 
as well as skilled nursing once a week.  It was noted that 
his treatment was to continue until August 16, 1996.  X-rays 
were taken that day, and it is indicated in the report that 
the skin clips and brace had been removed, and that there was 
no significant change.  

On September 5, 1996, the examiner noted that the veteran was 
feeling well, he had not been having fevers, and was off 
antibiotics as of August 16, 1996.  On examination, there was 
no effusion or tenderness.  Range of motion was from 5 to 115 
degrees.  X-rays were taken that day, and the examiner 
reported that the bilateral total knee prosthesis showed no 
significant interval change and that the alignment of the 
knee prosthesis appeared satisfactory.  The examiner reported 
that there were no clinical signs of infection.  Regarding 
employability, it was determined that the veteran could 
perform light duty, and the examiner did not find that the 
veteran needed to work.  

On September 26, 1996, the examiner noted that the veteran 
had completed his antibiotics and therapy.  It was noted that 
he was not on anticoagulants and that he needed to have the 
Groshong catheter removed.  There was no active infection.  
X-rays were taken in October 1996 and compared with the study 
completed that July.  The examiner commented that the tibial 
component of the prosthesis was no longer distinctly seen, 
and otherwise there was no change when compared to the last 
study.  There was no evidence of osteomyelitis. 

A VA examination was conducted in November 1996.  At that 
time, the veteran was awaiting right total knee replacement, 
and the left total knee replacement was in place.  He was 
unemployed, but it was indicated that he worked as a cab 
driver and reported that he did not lose any time from work 
due to the knee condition.  He noted that his knee problems 
began when he was initially diagnosed with chondromalacia.  
Physical examination revealed a well-healed, nontender and 
nonadherent, vertical scar over the right patella, as well as 
a well-healed, nontender and nonadherent curved scar medial 
thereto.  The knee flexed 90 degrees and extended +15 
degrees.  Palpation revealed prosthetic components in place, 
although the prosthesis had been replaced with a spacer.  
Both knees were slightly diffusely tender, and there was a 
moderate degree of swelling in each knee without effusion.  
The examiner noted that stress testing for the ligamentous 
structures was not reliable due to the multiple surgical 
procedures.  

On May 7, 1998, the veteran complained of feeling lightheaded 
and dizzy, as well as numbness from the knee down.  The 
examiner noted that the veteran was using a walker.  The knee 
was cool with minimal swelling.  A diagnosis of degenerative 
joint disease was noted.  When seen later that month for what 
appeared to be a viral syndrome, it was noted that the 
veteran was treated with intravenous antibiotics for 7 1/2 
months, and that he has felt well since then.  

A VA examination was conducted in January 1999, and the x-
rays revealed questionable loosening of the right knee 
prosthesis and right tibial bone cement.  Clinical 
correlation was recommended.  It was noted that the veteran 
had been off of antibiotics for about two years and that he 
was doing well.  On occasion, both knees caused stiffness and 
pain that would worsen with activity, but overall he was 
doing quite well.  The examiner commented that the veteran 
could expect to have total knee replacements again since they 
only last about 15 years and that there is the possibility of 
continued infection in the knee with another operation.  On 
examination, knee motion was 0 to 120 degrees.  The incisions 
were well healed.  Knee motion was stable, and the patella 
was well seated and tracked well.  There was significant 
laxity with a varus type stress, which the examiner observed 
did not appear to bother the veteran.  There was mild 
effusion, but no redness, erythema, or evidence of continued 
infection.  

The most recent VA examination was conducted in March 2000.  
His treatment at the VA orthopedic clinic was continuing and 
further surgical intervention was being considered.  He 
continued to have pain and swelling of both knees, especially 
when walking.  He was taking nonsteroidal anti-inflammatory 
mediations for the discomfort.  He did not notice any 
buckling or locking of either knee.  The examiner reviewed 
the x-rays from prior examinations.  The examiner noticed 
that the veteran's gait was somewhat labored, and that was 
extensive scarring of both knees.  The skin of the right knee 
was of normal color and temperature, with no evidence of 
ulceration.  There was no evidence of increased warmth of the 
knee, and the knee flexed to 100 degrees and extended to -10 
degrees.  There was a moderate degree of diffuse tenderness.  
There was no evidence of soft tissue swelling.  The examiner 
commented that the prosthesis distorts the architecture of 
the knee and that the supporting structures appeared to be 
intact. 

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and are associated with 
the claims folder, and the National Personnel Records Center 
has indicated that all available records have been forwarded.  
There are no indications that the records should be obtained 
from the Social Security Administration, or that vocational 
rehabilitation records need to be secured.  Multiple VA 
examinations were conducted, and copies of the reports are 
associated with the file.  The appellant did not request a 
personal hearing before the RO or the Board, therefore 
transcripts are not associated with the claims folder.

Under 38 C.F.R. § 4.30 temporary total ratings will be 
assigned if treatment of a service-connected disability 
results in surgery necessitating at least one month of 
convalescence, or surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches.  Extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made for periods of 
convalescence based on surgery.  

As stated, initially the RO determined that entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 had been 
established from February 3, 1996 to July 31, 1996, and later 
in October 1997, the RO determined that the veteran was 
entitled to an extension through August 31, 1996 in 
accordance with 38 C.F.R. § 4.30.

In this case, the evidence demonstrates that the treatment of 
the knee infection resulted in the need for the prolonged use 
of intravenous antibiotics, follow-up appointments with the 
orthopedic and infectious disease services, and therapy.  
Also, a fee basis nurse was essential to the veteran's care 
given the required use of intravenous antibiotics and 
therapy.  The evidence also reflects the veteran's discomfort 
and consideration of further surgical intervention.  However, 
reports dated after August 31, 1996 reflect clinical findings 
that the veteran's condition had improved with regard to the 
treatment of the infection, as he was no longer in need of 
antibiotics or a nurse as of August 16, 1996.  As such, the 
evidence does not demonstrate that an extension of total 
benefits beyond August 31, 1996 based on convalescence for 
the treatment of the infection is warranted.

In this respect, based on the follow-up examination 
notations, there are not any indications that the veteran's 
surgical wounds did not heal.  Furthermore, the evidence does 
not indicate that the veteran was using devices such as 
braces, crutches or canes beyond the period he was treated 
for the infection in 1996.  As noted in July 1996, the skin 
clips and brace had been removed and the knee was stable.  
Also, the records dated in September 1996 do not indicate 
that the veteran was using assistive devices and other than 
the June 1996 hospital report, the record is silent with 
regard to the immobilization of the joint.  The use of a 
walker was noted in 1998, but it was not shown to be related 
to the treatment of the infection and 1996 procedure, and 
there were no notations indicating that the use of the walker 
was an extension of such treatment.  

Although it has been argued that the veteran was not able to 
return to work and arguments have been submitted regarding 
entitlement to a total rating based on individual 
unemployability, the evidence does not demonstrate that there 
was the necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches.  References to the 
continued use of crutches or a cane in relation to the 
treatment rendered in 1996 do not appear in the treatment 
records, including those dated after August 31, 1996, and the 
commentary in follow-up reports indicate that the veteran was 
making progress.  As discussed, the veteran completed his 
treatment within the prescribed period and the records dated 
in July 1996 indicate improvement as well as those from 
September 1996.  Furthermore, the VA examination reports of 
1999 and 2000 essentially confirm that the infection had been 
successfully treated, although the matter of a future total 
knee replacement remains.  Therefore, the references to the 
veteran's inability to return to work due to questions 
involving the knee replacement surgery may be a basis of 
further rating evaluation, but they do not indicate prolonged 
convalescence from surgery under the provisions of 38 C.F.R. 
§ 4.30.  

Likewise, the provisions for applying the benefit of the 
doubt rule are not for application in this case, as the Board 
has determined that an approximate balance of negative and 
positive evidence has not been presented.  Overall, the 
evidence does not show that the period of convalescence 
should be extended from the period beyond August 31, 1996. 


ORDER

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 beyond August 31, 1996 for treatment 
of a service-connected right knee disability, has not been 
established, and the appeal is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

